Citation Nr: 1209937	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas that denied service connection for the claimed disabilities on appeal.  The Veteran was afforded a December 2011 Board hearing before the undersigned.  The hearing transcript is associated with the record.  

In correspondence received in February 2012, the Veteran stated that he wished to have a representative before the Board.  At all times during the course of the appeal, including at the hearing before the Board, the Veteran has been represented by the Texas Veterans Commission.  He has not revoked this representation, and that organization has represented him in proceedings before the Board.  He has, thus, had a representative before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

At his most recent VA examination and in his hearing testimony, the Veteran testified that he continued to serve in the reserves.  His periods of reserve service have not been verified, nor have any associated medical records been requested.  This information is potentially relevant to the claim.  VA, therefore, has a duty to undertake additional development.  38 U.S.C.A. § 5013A.

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

At the December 2011 hearing, the Veteran reported that he received VA treatment for gastroenteritis around November 2008 at the VA Medical Center located in Temple, Texas (Temple VAMC).  The issue in the appeal is whether there is evidence of current gastroenteritis and these outstanding VA medical records could be determinative.  The RO/AMC must obtain all records concerning gastroenteritis treatment from the Temple VAMC and any other VA facility.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  At the June 2010 VA gastrointestinal examination, the Veteran reported having medical treatment by a private physician in Beaumont, Texas for a stomach ache and vomiting sometime in 2008.  The RO/AMC must request that the Veteran provide a release for medical records from his private physician located in Beaumont, Texas.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) since his discharge from service in July 2008; 

2.  Obtain all service treatment records for the Veteran's period of reserve service.

3.  Take the necessary steps to obtain all records pertaining to treatment for gastroenteritis at the Temple VAMC or any other identified VA facility.    

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Ask the Veteran to complete authorizations for VA to obtain records of private treatment for gastroenteritis or any stomach disorder from his physician located in Beaumont, Texas that were identified at the June 2010 gastrointestinal examination. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




